Case: 19-30635      Document: 00515634245         Page: 1    Date Filed: 11/11/2020




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 19-30635                      November 11, 2020
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Matthew A. Beaudion,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:17-CR-319-1


   Before Smith, Clement, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          This is a case about GPS searches, Fourth Amendment standing, and
   the Stored Communications Act. Matthew Beaudion and his girlfriend,
   Jessica Davis, were drug dealers. Narcotics officers obtained a warrant for the
   GPS coordinates of Davis’s cell phone and used the coordinates to intercept
   the car in which she and Beaudion were traveling. After losing a motion to
   suppress, Beaudion pleaded guilty to drug charges. He appealed. We affirm.
Case: 19-30635     Document: 00515634245          Page: 2   Date Filed: 11/11/2020




                                   No. 19-30635


                                        I.
         During a narcotics investigation by the Monroe Police Department
   (“MPD”), multiple drug dealers and cooperating witnesses identified
   Beaudion and Davis as their suppliers. One witness informed MPD Officer
   Heckard that Beaudion and Davis were planning to drive from Houston to
   Monroe with four pounds of meth. The witness then called Davis on her cell
   phone, [XXX]-[XXX]-0889, to arrange a meth deal. Heckard listened in.
         Heckard used that information and Davis’s cell phone number to
   request a search warrant. In the warrant application, Heckard asked for the
   GPS coordinates of Davis’s cell phone over the next sixteen hours. Louisiana
   District Judge Larry Jefferson found probable cause to support the request
   and issued the warrant. Heckard promptly faxed the warrant to Verizon’s
   law-enforcement division. Verizon agreed to provide the longitude and
   latitude coordinates of Davis’s phone as many times as Heckard called to
   request them within the sixteen-hour window. Heckard called six times. Each
   time he received a verbal recitation of the most recent GPS data and an
   estimated margin of error. The coordinates confirmed that Davis (or at least
   her phone) was headed east toward Monroe.
         Heckard’s final call to Verizon indicated that Davis was passing
   through Shreveport and on her way to Monroe. So Heckard and other MPD
   officers spread out along the interstate and waited for Davis to arrive. The
   officers stopped the car, searched it, and discovered the meth. Then they
   arrested Davis and Beaudion and recovered Davis’s phone from her purse.
         The United States charged Beaudion with conspiracy to possess with
   the intent to distribute methamphetamine in violation of 21 U.S.C.
   §§ 841(a)(1) and 846. Beaudion moved to suppress the drugs and other
   evidence on the theory that the warrant authorizing the GPS tracking was
   defective. A magistrate judge recommended denying the motion for lack of




                                        2
Case: 19-30635     Document: 00515634245             Page: 3   Date Filed: 11/11/2020




                                    No. 19-30635


   Fourth Amendment standing, and the district court adopted that
   recommendation. The district court held in the alternative that Beaudion’s
   warrant-related arguments did not entitle him to relief.
          Beaudion entered a conditional guilty plea. The district court gave him
   a Guidelines sentence. Beaudion timely appealed his conviction and sentence
   by challenging the denial of his motion to suppress.
                                         II.
          Beaudion argues that Heckard violated the Fourth Amendment by
   obtaining Davis’s GPS coordinates via a defective warrant. We therefore
   begin with the original public meaning of the Amendment. See, e.g., Atwater
   v. City of Lago Vista, 532 U.S. 318, 326, 338–39 (2001).
                                         A.
          The Fourth Amendment protects “[t]he right of the people to be
   secure in their persons, houses, papers, and effects[] against unreasonable
   searches and seizures.” U.S. Const. amend. IV. English search-and-
   seizure practices inform the original public meaning of this text. See, e.g.,
   United States v. Jones, 565 U.S. 400, 404–05 (2012).
          For a long time, searches and seizures in England were relatively
   limited. Private parties who witnessed a felony could chase the perpetrator
   during the “hue and cry,” but they rarely went house-to-house looking for
   unidentified suspects. William              J.   Cuddihy,    The    Fourth
   Amendment: Origins and Original Meaning 28–31 (2009).
   Customs officials could search ships for counterfeit currency and smuggled
   goods, but they rarely ventured onto land. Id. at 31–33. And guild officers
   could inspect merchandise for quality-control purposes, but they rarely
   investigated people outside their professions. Id. at 33–36. Given the limited




                                         3
Case: 19-30635     Document: 00515634245           Page: 4   Date Filed: 11/11/2020




                                    No. 19-30635


   frequency and scope of these searches, they generated “little protest.” Id. at
   27.
          Then the Tudors assumed the throne in 1485, and “the English law of
   search and seizure underwent a radical transformation.” Id. at 44. The
   targeted investigations of prior centuries became general searches of
   sweeping scope. These searches were authorized by general warrants that
   commanded their enforcers “to search the houses, out-houses, or other
   places of any person . . . as upon good ground shall be suspected,” to quote
   just one example. Richard Kilburne, Choice Presidents
   Relating to the Office and Duty of a Justice of Peace 171–
   72 (London, Assigns of Rich. & Edw. Atkins 1680). Thus, the hue and cry
   morphed from targeted searches for identified felons into “private search[es]
   . . . in every Town” of “all suspected houses and places.” Michael
   Dalton, The Countrey Justice 83 (London, The Company of
   Stationers 1655). Customs officials received authorization to search not only
   ships but also any “shop, warehouse, or other place or places whatsoever
   which they . . . shall think good within this realm.” 3 Tudor Royal
   Proclamations 190 (Paul L. Hughes & James F. Larkin eds., 1969). And
   the Crown expanded guild searches beyond guild members and their
   competitors to civilians outside the regulated profession. Cuddihy, supra,
   at 54. The Crown also used general warrants and searches to regulate
   vagrancy, recreation, apparel, hunting, weapons, and social unrest. Id. at 44.
          Some objected that such searches were unlawful and “unreasonable.”
   Importantly, the objectors framed their arguments in terms of individual
   rights. Sir Edward Coke, for example, argued that general searches violated
   Magna Carta’s individualized promise that “[n]o free man shall be taken or
   imprisoned or dispossessed, . . . nor will we go upon him, nor send upon him,
   except by the legal judgment of his peers or by the law of the land.” Great
   Charter of Liberties, ch. 39 (1215), reprinted in Select



                                         4
Case: 19-30635       Document: 00515634245          Page: 5   Date Filed: 11/11/2020




                                     No. 19-30635


   Documents of English Constitutional History 42, 47
   (George Burton Adams & H. Morse Stephens eds., 1929); see Cuddihy,
   supra, at 110. Another frustrated journalist complained, “these scumms of
   Raskallity come[] with a warrant . . . to seize on our goods, & commit our
   Persons to their stinking Dungeons.” Mercurius Pragmaticus No.
   45, at 5–6 (Marchamont Nedham 1649).
            Violations of personal rights necessitated personal remedies. Writing
   in the 1640s, Sir Matthew Hale suggested that informants whose criminal
   reports produced fruitless searches should be liable in tort to the person
   searched. See 2 Matthew               Hale,      Historia     Placitorum
   Coronae 151 (London, E. & R. Nutt 1736); Cuddihy, supra, at 269–70
   (explaining that Hale “wrote much of the Historia in the 1640s” before it was
   published posthumously in 1736). Parliament agreed. See Fraud Act of 1660,
   12 Car. 2, c. 19, § 4, in 7 The Statutes at Large 460–61 (Danby
   Pickering ed., London, Joseph Bentham 1763) (“[I]f the information
   whereupon any house shall come to be searched, shall prove to be false . . .
   the party injured shall recover his full damages and costs against the
   informer[] by action of trespass . . . .”). And tort liability soon expanded to
   reach offending officers as well. Indeed, many of the canonical English
   search-and-seizure cases—whose “propositions were in the minds of those
   who framed the [F]ourth [A]mendment”—involved trespass suits against
   officers who authorized and executed general warrants. Boyd v. United States,
   116 U.S. 616, 626–27 (1886); see, e.g., Entick v. Carrington, 19 How. St. Tr.
   1029, 1030 (C.P. 1765); Wilkes v. Wood, 19 How. St. Tr. 1153, 1153 (C.P.
   1763).
            Both the posture and pronouncements of those cases reflect the
   common-law understanding that unreasonable searches and seizures were a
   person-specific harm with a person-specific remedy. Not just anyone could
   sue in trespass. Rather, the proper plaintiff was one who “ha[d] a



                                          5
Case: 19-30635      Document: 00515634245           Page: 6   Date Filed: 11/11/2020




                                     No. 19-30635


   property . . . in the soil[] and actual possession by entry.” 3 William
   Blackstone, Commentaries *210. Thus the plaintiff in Entick could
   seek relief because the defendants “broke and entered [his] dwelling-house”
   and “disturbed him in the peaceable possession thereof.” 19 How. St. Tr. at
   1030. And the plaintiff in Wilkes properly brought “an action of trespass[] for
   entering [his] house, breaking his locks, and seizing his papers.” 19 How. St.
   Tr. at 1153. Lord Camden’s famous remarks in Entick underscore this
   connection between an individual’s property interests and his standing to
   challenge a search or seizure:
          The great end, for which men entered into society, was to
          secure their property. . . . By the laws of England, every
          invasion of private property, be it ever so minute, is a trespass.
          No man can set his foot upon my ground without my licence,
          but he is liable to an action . . . .
          According to this reasoning, it is now incumbent upon the
          defendants to shew the law, by which this seizure is warranted.
          If that cannot be done, it is a trespass.
   19 How. St. Tr. at 1066. Such cases did not contemplate a remedy for those
   who objected to a trespass suffered by another.
                                         B.
          A similar approach to searches and seizures took hold in America.
   Colonial Massachusetts—which “formulated most of the ideas that formed
   the specific warrant clause of the Fourth Amendment,” Cuddihy, supra,
   at 327—patterned its first major limitation on general warrants after
   England’s sue-in-trespass regime. See Naval Office Law of 1682, Mass. Col.
   St., in 5 Records of the Governor and Company of the
   Massachusetts Bay in New England: 1674–1686, at 338
   (Nathaniel Shurtleff ed., Boston, William White 1854) (“[I]f any person be
   damnified by false information, wrongfull searching, or seizing any goods,




                                          6
Case: 19-30635      Document: 00515634245           Page: 7    Date Filed: 11/11/2020




                                     No. 19-30635


   ships, or other vessell, he may recover the same by an action of the
   case . . . .”). And James Otis—whose arguments in the famous Writs of
   Assistance Case prompted Massachusetts to constitutionalize a right against
   unreasonable searches and seizures—complained of the same particularized
   harms that animated Coke, Hale, and Camden in England. See 2 Charles
   Francis Adams, The Works of John Adams 524 (Boston,
   Charles C. Little & James Brown 1850) (memorializing Otis’s argument that
   general writs of assistance “totally annihilate” the “freedom of one’s house”
   because they permit officers to “enter our houses[] when they please” and
   “break locks, bars, and every thing in their way”). Twenty-eight years later,
   Otis’s objections made their way into the federal Constitution. See U.S.
   Const. amend. IV.
          All this history matters. It explains the Fourth Amendment’s
   requirement for specific warrants. It demarcates unreasonable searches and
   seizures. And it suggests the remedies for violations of Fourth Amendment
   rights. Of course, the complexities of history sometimes leave room for
   debate in answering these questions. But one thing is beyond debate: the
   Fourth Amendment is not a weapon that uninjured parties get to wield on
   behalf of others. As with the common law that preceded it, the Fourth
   Amendment protects individuals’ security “in their persons,” “their . . .
   houses,” “their . . . papers,” and “their . . . effects.” Ibid. (emphasis added).
   It does not protect individuals’ security in the property of someone else.
                                         III.
          Modern doctrine incorporates this history in the requirement of
   Fourth Amendment “standing.” This “standing” concept ensures that
   those invoking the Amendment can vindicate only their personal security
   against unreasonable searches and seizures. And it requires us to reject
   Beaudion’s claim.




                                          7
Case: 19-30635      Document: 00515634245          Page: 8   Date Filed: 11/11/2020




                                    No. 19-30635


                                         A.
          According to the Supreme Court, the Fourth Amendment sometimes
   carries a “judicially created remedy” that allows a defendant to suppress
   evidence obtained through an unreasonable search or seizure. United States
   v. Leon, 468 U.S. 897, 906 (1984) (quotation omitted); see Mapp v. Ohio, 367
U.S. 643 (1961); Weeks v. United States, 232 U.S. 383 (1914). But the so-called
   exclusionary rule does not operate vicariously. Rather, a criminal defendant
   seeking suppression must show that “his own Fourth Amendment rights
   [were] infringed by the search [or] seizure which he seeks to challenge.” Byrd
   v. United States, 138 S. Ct. 1518, 1526 (2018) (emphasis added) (quotation
   omitted).
          Today we call this principle “Fourth Amendment standing.” Id. at
   1530. Unlike the Article III standing that enables federal courts to exercise
   the judicial power, Fourth Amendment standing “is not a jurisdictional
   question.” Ibid. It is instead “more properly subsumed under substantive
   Fourth Amendment doctrine,” Rakas v. Illinois, 439 U.S. 128, 139 (1978), an
   outgrowth of the historical focus on people’s security in “their” persons,
   houses, papers, and effects, see Minnesota v. Carter, 525 U.S. 83, 92 (1998)
   (Scalia, J., concurring) (“The obvious meaning of the provision is that each
   person has the right to be secure . . . in his own person, house, papers, and
   effects.”). Therefore, a defendant seeking to suppress evidence must show
   not only that the police committed an unreasonable search or seizure, but also
   that the search or seizure “infringed [a Fourth Amendment] interest of the
   defendant” himself. Rakas, 439 U.S. at 140.
          A defendant can establish this personalized interest in one of two
   ways. First, he may object to the “physical intrusion of a constitutionally
   protected area” in which he has a property interest. United States v. Jones,
   565 U.S. 400, 407 (2012) (quotation omitted). And second, he may object to




                                         8
Case: 19-30635      Document: 00515634245           Page: 9   Date Filed: 11/11/2020




                                     No. 19-30635


   government action that violates a “reasonable expectation of privacy . . . in
   the place searched.” Byrd, 138 S. Ct. at 1527. Either way, the Fourth
   Amendment standing inquiry is both defendant- and place-specific: it
   requires that a particular defendant (the suppression movant) have a property
   or privacy interest in a particular place (the area searched). See United States
   v. Hernandez, 647 F.3d 216, 219 (5th Cir. 2011) (holding defendant lacked
   standing to challenge search because he “ha[d] not demonstrated that he had
   ‘a legitimate expectation of privacy in the invaded place’” (quoting Rakas,
439 U.S. at 143)).
                                         B.
          Here, the parties agree that the Government conducted a search when
   it used the GPS coordinates from Verizon to locate Davis’s phone. But the
   district court held that Beaudion lacked standing to challenge that search and
   denied his suppression motion accordingly. We review the district court’s
   standing determination de novo and its factual findings for clear error. United
   States v. Iraheta, 764 F.3d 455, 460 (5th Cir. 2014). “[W]e review the
   evidence in the light most favorable to the government as the prevailing
   party.” United States v. Rounds, 749 F.3d 326, 338 (5th Cir. 2014). And we
   must “uphold the district court’s ruling to deny the suppression motion if
   there is any reasonable view of the evidence to support it.” United States v.
   Massi, 761 F.3d 512, 529 (5th Cir. 2014) (quotation omitted).
                                          1.
          To determine whether Beaudion has standing, we first identify the
   place that was searched. The warrant authorized Officer Heckard to search
          GPS coordinates and registered owner information of cell
          phone number [XXX]-[XXX]-0889. This is to include its
          location from current date and time of August 15, 2017 at 0813
          hours to August 16, 2017 at 0000 hours. Cell phone number




                                          9
Case: 19-30635      Document: 00515634245            Page: 10     Date Filed: 11/11/2020




                                      No. 19-30635


          [XXX]-[XXX]-0889 is activated through Verizon Wireless and
          is currently being used by Jessica Nicole Davis.
   Thus, the Government sought and Judge Jefferson granted sixteen hours of
   access to the GPS coordinates of Davis’s phone. Nothing in the record or the
   parties’ briefs suggests that MPD officers ever exceeded the scope of that
   warrant. Officer Heckard adhered to its terms by faxing the warrant to
   Verizon and periodically requesting the location of Davis’s phone during the
   approved window. His requests didn’t mention Beaudion or Beaudion’s
   phone. In fact, Heckard testified that he did not learn that Beaudion even had
   a phone until after Beaudion’s arrest. We therefore conclude that the GPS
   coordinates of Davis’s phone constitute the relevant “place searched.” Byrd,
138 S. Ct. at 1527.
          Beaudion would have us go further. In his view, the Government’s
   search extended beyond Davis and her phone to include Beaudion and the
   car in which he and Davis were traveling. That’s so, he argues, because
   “[t]he purpose of the search warrant was to track the movements of [t]he car
   by using the GPS location of the cell phone inside of the car.” That argument
   fails for at least two reasons.
          First, the Supreme Court long ago rejected the “target” theory of a
   search under which “any criminal defendant at whom a search was ‘directed’
   would have standing to contest the legality of that search.” Rakas, 439 U.S.
   at 132–33. Framing the standing inquiry that way “would in effect permit a
   defendant to assert that a violation of the Fourth Amendment rights of a third
   party entitled him to have evidence suppressed at his trial.” Id. at 133. What
   matters is not the purpose of a search but rather its scope.
          Second, the Supreme Court has consistently defined the relevant
   scope of a search with granularity. In United States v. Rakas, for example, two
   defendants moved to suppress evidence discovered during the search of a




                                           10
Case: 19-30635     Document: 00515634245            Page: 11   Date Filed: 11/11/2020




                                     No. 19-30635


   vehicle in which they were passengers. Id. at 129–30. The Court confined its
   analysis to the specific “portions of the automobile which were searched,”
   holding that the defendants lacked an expectation of privacy “in the glove
   compartment [and the] area under the seat” where police found contraband.
Id. at 148–49. Similarly, in Collins v. Virginia, the Court reviewed
   “photographs in the record” to determine “whether the part of the driveway
   where [the defendant’s] motorcycle was parked and subsequently searched”
   qualified as constitutionally protected “curtilage.” 138 S. Ct. 1663, 1670
   (2018). Defining the scope of a search with such specificity makes sense: the
   Fourth Amendment itself authorizes warrants only when “the scope of
   the . . . search is set out with particularity.” Kentucky v. King, 563 U.S. 452,
   459 (2011); see supra Part II. Applying that particularized analysis here, the
   scope of the search—as reflected in both the warrant and Heckard’s
   compliance with it—included only the GPS coordinates of Davis’s phone
   and her corresponding location.
                                          2.
          Having concluded that the “place searched” is limited to location
   information about Davis, we now ask whether Beaudion has a Fourth
   Amendment property or privacy interest in that information. He doesn’t.
          The Supreme Court requires us to consider “whether the person
   claiming the constitutional violation ha[s] a legitimate expectation of privacy
   in the premises searched.” Byrd, 138 S. Ct. at 1526 (quotation omitted).
   “[P]roperty concepts are instructive” in making that determination. Ibid.
   (quotation omitted). Indeed, the privacy inquiry “supplements . . . ‘the
   traditional property-based understanding of the Fourth Amendment.’” Ibid.
   (quoting Florida v. Jardines, 569 U.S. 1, 11 (2013)). Privacy and property
   concepts “are often linked” because “one who owns or lawfully possesses or
   controls property will in all likelihood have a legitimate expectation of privacy




                                          11
Case: 19-30635     Document: 00515634245            Page: 12   Date Filed: 11/11/2020




                                     No. 19-30635


   by virtue of the right to exclude.” Id. at 1527 (quotation omitted). That’s why
   we must remain “[e]ver mindful of the Fourth Amendment and its
   [property-based] history.” Id. at 1526.
          These principles certainly gave Davis a reasonable expectation of
   privacy in her phone and its location. She lawfully possessed and controlled
   the phone as its “primary user.” And she owned the phone number for nearly
   a decade. But Davis’s suppression motion is not before us. Rather, Beaudion
   must show a reasonable expectation of privacy in a phone and number he did
   not own.
          Beaudion directs us to five facts as evidence of his reasonable privacy
   expectations in Davis’s phone: (1) he purchased the physical phone and gave
   it to Davis; (2) he had permission to use the phone; (3) he had password
   access to the phone; (4) he accessed his Facebook account from the phone;
   and (5) he used the phone to capture intimate videos of him and Davis. Fact
   (1) is irrelevant. “[A] person has no standing to challenge a search or seizure
   of property that was voluntarily abandoned” or conveyed to another. United
   States v. Powell, 732 F.3d 361, 374 (5th Cir. 2013). And the Government
   correctly observes that fact (3) is not supported by the record. Davis testified
   only that Beaudion “ha[d] to put in [his] screen name and . . . password”
   when logging onto Facebook, not when accessing the phone more generally.
          Facts (2), (4), and (5) reduce to a claim that Beaudion sometimes used
   Davis’s phone for personal activities. There is no indication that Beaudion
   ever used or possessed the phone outside of Davis’s presence. And the
   record doesn’t tell us how often he accessed Facebook or captured intimate
   videos. What the record does tell us is that Davis was the “primary user”;
   Davis had the phone number long before she met Beaudion; Davis
   maintained possession of the phone throughout the day of the arrest; and
   Davis’s parents paid the bill. No matter whether Beaudion actually expected




                                         12
Case: 19-30635     Document: 00515634245            Page: 13   Date Filed: 11/11/2020




                                     No. 19-30635


   privacy in the phone, we cannot say his expectation of privacy would be
   reasonable. Cf. United States v. Finley, 477 F.3d 250, 254, 258–59 (5th Cir.
   2007) (upholding district court’s finding that employee reasonably expected
   privacy in a business phone that he continuously possessed and from which
   he excluded others), abrogated on other grounds by Riley v. California, 573 U.S.
373 (2014).
                                          3.
          The Supreme Court’s decision in Carpenter v. United States, 138 S. Ct.
2206 (2018), does not change the result. There, the Court considered a
   defendant’s expectation of privacy in cell-site location information, or CSLI.
   CSLI is a time-stamped location record that phones generate as they connect
   to nearby cell sites. Carpenter, 138 S. Ct. at 2211–12. Because CSLI reveals a
   cell phone’s historical location and because a “cell phone faithfully follows
   its owner,” the Court held that “an individual maintains a legitimate
   expectation of privacy in the record of his physical movements as captured
   through CSLI.” Id. at 2217–18.
          The pronoun in that holding is important. Carpenter did not address
   the question whether an individual maintains a legitimate expectation of
   privacy in a record that reveals someone else’s location. Here, the GPS
   coordinates told MPD officers nothing about Beaudion specifically. It was
   only because Officer Heckard spoke with a confidential informant and
   overheard her conversation with Davis that he suspected Beaudion would be
   nearby. Obviously, Heckard’s interactions with the informant were not a
   search. See United States v. Brathwaite, 458 F.3d 376, 380 (5th Cir. 2006)
   (“[A]udio surveillance by or with the consent of a government informant
   does not constitute a search.” (citing United States v. White, 401 U.S. 745
   (1971))). And nothing in Carpenter requires us to hold that Heckard’s non-




                                          13
Case: 19-30635       Document: 00515634245             Page: 14      Date Filed: 11/11/2020




                                        No. 19-30635


   search became a search simply because Beaudion decided to ride with Davis.
   Beaudion’s claim to Fourth Amendment standing therefore fails.
                                             IV.
           Even if Beaudion has standing to challenge the GPS search, he must
   also show the search was unreasonable. U.S. Const. amend. IV; see also
   Grady v. North Carolina, 575 U.S. 306, 310 (2015) (per curiam) (“The Fourth
   Amendment prohibits only unreasonable searches.”). He has not done so. 1
           The Fourth Amendment “does not specify” what amounts to an
   unreasonable search. King, 563 U.S. at 459. The Supreme Court has said its
   “ultimate touchstone” is simply “reasonableness.” Ibid. (quotation
   omitted). But the Court has also said that “reasonableness” requires a
   “warrant supported by probable cause” or else a “specific exception to the
   warrant requirement.” Carpenter, 138 S. Ct. at 2221 (quotation omitted). 2
   That framework applies to CSLI, see ibid., and we apply it to the GPS data
   collected here.
           It is beyond dispute that Officer Heckard began tracking the GPS
   coordinates only after receiving a warrant. And Beaudion concedes that the
   warrant was “supported [by] probable cause with regard to [his] . . . illegal
   drug[] activities.” Those two facts make this an easy case. See United States


           1
            Because the Fourth Amendment standing analysis is itself a merits inquiry, our
   holding that Beaudion lacks standing of that sort does not prevent us from “addressing
   other aspects of the merits of a Fourth Amendment claim.” Byrd, 138 S. Ct. at 1530.
           2
              It is not obvious whether the “reasonableness as warrant” or instead the
   “reasonableness as reasonableness” cases better align with the Fourth Amendment’s
   original public meaning. Compare Cuddihy, supra, at 263–406 (describing the “evolution
   of the specific warrant as the orthodox method of search and seizure”), with William J.
   Stuntz, The Substantive Origins of Criminal Procedure, 105 Yale L.J. 393, 409 n.62 (1995)
   (rejecting the idea that “a broad modern-style warrant requirement [was] part of the
   Founders’ picture of search and seizure law”).




                                              14
Case: 19-30635        Document: 00515634245               Page: 15      Date Filed: 11/11/2020




                                          No. 19-30635


   v. Beverly, 943 F.3d 225, 234–35 (5th Cir. 2019) (denying motion to suppress
   CSLI obtained pursuant to a “warrant . . . supported by probable cause”).
           Beaudion nevertheless claims for the first time on appeal that the GPS
   search was unreasonable because the authorizing warrant failed to comply
   with the Stored Communications Act (“SCA”). Circuit precedent requires
   us to review that argument for plain error. See United States v. Vasquez, 899
F.3d 363, 372–73 (5th Cir. 2018). We find none.
            The SCA creates various mechanisms by which a “governmental
   entity may require a provider of electronic communication service . . . to
   disclose a record or other information pertaining to a subscriber to or
   customer of such service.” 18 U.S.C. § 2703(c)(1). One such mechanism
   allows the Government to “obtain[] a warrant” from a state “court of
   competent       jurisdiction”      using    “[s]tate     warrant      procedures.” Id.
   § 2703(c)(1)(A). That is exactly what happened here. The Louisiana district
   court that issued the warrant is unquestionably a court of competent
   jurisdiction within the meaning of the SCA. See id. § 2711(3)(B) (defining
   “court of competent jurisdiction” to include “a court of general criminal
   jurisdiction of a State authorized by the law of that State to issue search
   warrants”); La. Const. art. V, § 16 (“[A] district court shall have original
   jurisdiction of all civil and criminal matters.”); La. Code Crim. Proc.
   art. 161 (authorizing state judges to issue search warrants). And there is no
   indication that Officer Heckard or Judge Jefferson violated state warrant
   procedures. 3 So the warrant clearly complies with the plain text of the SCA.




           3
              Beaudion argued before the district court that the warrant was procedurally
   defective because it lacked particularity and exceeded the state court’s jurisdiction. But he
   fails to brief either point on appeal. So we need not address them. See United States v.
   Delgado, 672 F.3d 320, 329 n.8 (5th Cir. 2012) (en banc).




                                                15
Case: 19-30635     Document: 00515634245            Page: 16   Date Filed: 11/11/2020




                                     No. 19-30635


          Beaudion disagrees. He contends that the SCA requires the
   Government to produce probable cause that the subscriber or customer
   committed a crime. And because Davis’s parents were the relevant Verizon
   subscribers, Beaudion insists that the SCA invalidates a warrant premised on
   illegal activities not involving Davis’s parents.
          The argument borders on frivolous. Nowhere does § 2703 require a
   showing of probable cause relating to the subscriber. Subsection (c) merely
   requires that warrants comply with, as relevant here, “[s]tate warrant
   procedures.” 18 U.S.C. § 2703(c)(1)(A). And subsection (d) authorizes
   disclosure of otherwise-protected information upon a “showing that there
   are reasonable grounds to believe that the . . . information sought [is] relevant
   and material to an ongoing criminal investigation.” Id. § 2703(d) (emphasis
   added). The warrant issued by Judge Jefferson complied with these
   provisions.
          Beaudion’s SCA argument faces another problem: “[S]uppression is
   not a remedy for a violation of the Stored Communications Act.” United
   States v. Guerrero, 768 F.3d 351, 358 (5th Cir. 2014). Congress could not have
   been clearer on this point. See 18 U.S.C. § 2708 (“The remedies and
   sanctions described in this chapter are the only judicial remedies and
   sanctions for nonconstitutional violations of this chapter.”); id. §§ 2701,
   2707, 2710, 2712 (authorizing certain civil, criminal, and administrative
   remedies, but not suppression). For Beaudion to suppress the GPS data, “he
   therefore must show that the . . . data was obtained not just in violation of the
   [SCA], but also in violation of the Fourth Amendment.” Guerrero, 768 F.3d
   at 358. And as explained above, his Fourth Amendment claims fall far short.
                                          V.
          Beaudion also argues that the district court should have granted his
   motion to suppress because the officers who intercepted him committed an




                                          16
Case: 19-30635     Document: 00515634245            Page: 17   Date Filed: 11/11/2020




                                     No. 19-30635


   unconstitutional traffic stop. According to Beaudion, we must find a Fourth
   Amendment violation because “there is not a shred of evidence in the record
   of the reason the patrol officer [stopped] the car.” In fact, he observes,
   “[t]here is not a shred of evidence about the stop” at all. Beaudion’s
   argument is his own undoing. “The party seeking suppression has the burden
   of proving, by a preponderance of the evidence, that the evidence in question
   was obtained in violation of his Fourth Amendment rights.” United States v.
   Wallace, 885 F.3d 806, 809 (5th Cir. 2018) (quotation omitted). Beaudion
   never challenged the constitutionality of the traffic stop in the district court.
   And he offers no argument that we should overlook his forfeiture under plain-
   error review.
          AFFIRMED.




                                          17